DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of typo: “the following manner” in line 3. It appears that “the” should not be there. Appropriate correction is required.

Claim 17 objected to because of typo: “the antenna elements” in line 1. It appears that it should be “wherein the antenna elements”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-11, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Motoda (U.S. Patent No. 2020/0256947, hereafter Motoda).
Regarding claim 1, Motoda discloses that a radar system ([0027] line 6, radar device) comprising: 
an antenna configured to receive electromagnetic (EM) energy reflected by one or more objects {[0028] lines 13-16 (reception, antenna, receives, reflection wave, from, object); [0054] line 8, power, transmitted wave; radar transmit/receive electromagnetic wave with power energy}, the antenna comprising: 
a first one-dimensional subarray (Fig.9 item RXA1); 
a second one-dimensional subarray positioned orthogonal to the first one-dimensional subarray (Fig.9 item RXA2, orthogonal to RXA1); and 
a two-dimensional subarray comprising at least four antenna elements not encompassed by the first one-dimensional subarray or the second one-dimensional subarray (Fig.15A; A person of ordinary skill in the art would have had good reason to layout receiver antenna elements by putting together two patterns (e.g. shown in Fig.15 and in Fig.9) without overlap because it would require no more than “ordinary skill”.); and 
one or more processors ([0069] lines 6-7, processor, MPU) configured to: 
determine, using the EM energy received by the first one-dimensional subarray, first angles associated with one or more first objects, the one or more first objects comprising a first subset of the one or more objects {[0083] lines 3-4 (TXA1, RXA1, first pair), 7 (first pair, used), 9-10 (azimuth angle, obtained, receive beamforming); [0028] lines 13-16, reception, linear array, reflection, from, object}; 
determine, using the EM energy received by the second one-dimensional subarray, second angles associated with one or more second objects, the one or more second objects comprising a second subset of the one or more objects {[0083] lines 5-6 (TXA2, RXA2, second pair), 11 (second pair, used), 13-14 (elevation angle, obtained, receive beamforming); [0028] lines 13-16, reception, linear array, reflection, from, object}; and 
associate, using the EM energy received by the two-dimensional subarray, the first angles and the second angles with respective objects of the one or more objects (Fig. 14, two-dimensional array, associate θ and φ; [0044] lines 4-9, antenna, two dimensions, control direction, three dimensions, azimuth angle θ, elevation angle φ).

Regarding claim 3, which depends on claim 1, Motoda discloses that in the radar system,
the first one-dimensional subarray is positioned in an azimuth direction and the second one-dimensional subarray is positioned in an elevation direction {Fig.9, RXA1 is horizontal for “azimuth”, RXA2 is vertical for “elevation”; [0083] lines 3-4 (TXA1, RXA1, first pair), 7 (first pair, used), 9-10 (azimuth angle); [0083] lines 5-6 (TXA2, RXA2, second pair), 11 (second pair, used), 13-14 (elevation angle)}.

Regarding claim 4, which depends on claim 1, Motoda discloses that in the radar system,
the first one-dimensional subarray and the second one-dimensional subarray are linear subarrays {[0081] lines 8 (linear array, RXA1), 10 (linear array, RXA2)}.

Regarding claim 8, which depends on claim 1, Motoda discloses that in the radar system,
 the antenna elements of the two-dimensional subarray are configured in an approximately rectangular shape (Fig. 15A).

Regarding claim 9, which depends on claim 1, Motoda discloses that in the radar system,
the antenna elements of the two-dimensional subarray are positioned in a sparse array (Fig. 15B).

Regarding claim 10, which depends on claim 1, Motoda discloses that in the radar system,
the number of antenna elements in the two- dimensional subarray is greater than an anticipated maximum number of objects of the radar system (Fig. 15A, 16 elements; Fig. 15B, 4 elements; Fig.13, 3 targets). 

Regarding claim 11, which depends on claim 1, Motoda discloses that in the radar system,
the antenna elements of the two-dimensional subarray are not included in the first one-dimensional subarray or the second one-dimensional subarray (Fig.15A; Fig.9; A person of ordinary skill in the art would have had good reason to layout receiver antenna elements by putting together two patterns (e.g. shown in Fig.15 and in Fig.9) without overlap because it would require no more than “ordinary skill”.). 


Regarding claim 14, Motoda discloses that a method (title, radar control method) comprising: 
receiving, by an antenna of a radar system ([0027] line 6, radar device), electromagnetic (EM) energy reflected by one or more objects {[0028] lines 13-16 (reception, linear array, receives, reflection, from, object); [0054] line 8, power, transmitted wave; radar transmit/receive electromagnetic wave with power energy}; 
determining, using the EM energy received by a first one-dimensional subarray of the antenna (Fig.9 item RXA1), first angles associated with one or more first objects, the one or more first objects comprising a first subset of the one or more objects {[0083] lines 3-4 (TXA1, RXA1, first pair), 7 (first pair, used), 9-10 (azimuth angle, obtained, receive beamforming); [0028] lines 13-16, reception, linear array, reflection, from, object}; 
determining, using the EM energy received by a second one-dimensional subarray of the antenna, second angles associated with one or more second objects, the one or more second objects comprising a second subset of the one or more objects, the second one-dimensional subarray positioned orthogonal to the first one-dimensional subarray {Fig.9 item RXA2, orthogonal to RXA1; [0083] lines 5-6 (TXA2, RXA2, second pair), 11 (second pair, used), 13-14 (elevation angle, obtained, receive beamforming); [0028] lines 13-16, reception, linear array, reflection, from, object}; and 
associating, using the EM energy received by a two-dimensional subarray (Fig.15A), the first angles and the second angles with respective objects of the one or more objects (Fig. 14, two-dimensional array, associate θ and φ; [0044] lines 4-9, antenna, two dimensions, control direction, three dimensions, azimuth angle θ, elevation angle φ), the two-dimensional subarray comprising at least four antenna elements not encompassed by the first one-dimensional subarray or the second one-dimensional subarray (Fig.15A; A person of ordinary skill in the art would have had good reason to layout receiver antenna elements by putting together two patterns (e.g. shown in Fig.15 and in Fig.9) without overlap because it would require no more than “ordinary skill”.).

Regarding claim 16, which depends on claim 14, Motoda discloses that in the method,
the first one-dimensional subarray is positioned in an azimuth direction and the second one-dimensional subarray is positioned in an elevation direction {Fig.9, RXA1 is horizontal for “azimuth”, RXA2 is vertical for “elevation”; [0083] lines 3-4 (TXA1, RXA1, first pair), 7 (first pair, used), 9-10 (azimuth angle); [0083] lines 5-6 (TXA2, RXA2, second pair), 11 (second pair, used), 13-14 (elevation angle)}.

Regarding claim 17, which depends on claim 14, Motoda discloses that in the method,
the antenna elements of the two-dimensional subarray are positioned in a sparse array (Fig. 15B).



Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motoda as applied to claims 1 and 14, respectively, above, and further in view of Wang et al. (Chinese patent No. 111239678, hereafter Wang) and Zhang et al. (Chinese patent No. 106772224, hereafter Zhang).
	Regarding claim 2, which depends on claim 1, Motoda discloses that in the radar system, 
the one or more processors are configured to associate the first angles and the second angles with the respective objects of the one or more objects (see claim 1 rejection) in the following manner: 
define a coordinate system for the antenna elements of the two-dimensional subarray (Fig.14, two-dimensional array, X-Y-Z coordinate system); 
However, Motoda does not explicitly discloses dictionary matrix of steering vectors and non-zero elements in a vector. In the same field of endeavor, Wang discloses that
generate, using the coordinate system (Fig.1), a dictionary matrix of steering vectors that include each of the first angles paired with each of the second angles {page 2 lines 5-6 (K, signals, pitch angle θk, azimuth angle φk, k=1, 2, …, K), 13 (Ax, Ay, direction matrices), line 2 from bottom (steering vectors, ax,k and ay,k); page 6 lines 1-2, elevation angle θ, azimuth angle φ; pitch angle θk is elevation angle}; and 
determine, using the EM energy received by the two- dimensional subarray, non-zero elements in a selection vector, the non-zero elements in the selection vector representing pairs of the first angle and the second angle in the dictionary matrix that correspond to the first angles and the second angles of the respective objects of the one or more objects (original file [0039] 
    PNG
    media_image1.png
    82
    468
    media_image1.png
    Greyscale
 , E(θ, φ) must be non-zero in the formula; [0040] 
    PNG
    media_image2.png
    106
    203
    media_image2.png
    Greyscale
 is function of steering vector; page 6 lines 1-2, peak search, elevation angle, azimuth angle, K maximum values). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Motoda with the teaching of Wang to use steering vector matrix for the 2-dimentional antenna elements. Doing so would effectively estimate the direction of arrival of more sources and improve the estimation accuracy because of using two-dimensional direction of arrival estimation, as recognized by Wang {page 1 lines 18-19 (effectively estimate, DOA, more sources, estimation accuracy), 27 (two-dimensional DOA)}.
However, Motoda and Wang do not explicitly disclose L1-minimization based-function. In the same field of endeavor, Zhang discloses that
L1-minimization based-function (original file [0032] 
    PNG
    media_image3.png
    53
    522
    media_image3.png
    Greyscale
)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Motoda and Wang with the teaching of Zhang to use L1-minimization based-function for object recognition. Doing so would obtain steering vectors corresponding to the most likely sources, as recognized by Zhang (page 4 lines 1-2).


Regarding claim 15, which depends on claim 14, Motoda discloses that in the method, associating the first angles and the second angles with the respective objects of the one or more objects (see claim 14 rejection) comprises: 
defining a coordinate system for the antenna elements of the two-dimensional subarray (Fig.14, two-dimensional array, X-Y-Z coordinate system);
However, Motoda does not explicitly discloses dictionary matrix of steering vectors and non-zero elements in a vector. In the same field of endeavor, Wang discloses that
generating, using the coordinate system (Fig.1), a dictionary matrix of steering vectors that include each of the first angles paired with each of the second angles {page 2 lines 5-6 (K, signals, pitch angle θk, azimuth angle φk, k=1, 2, …, K), 13 (Ax, Ay, direction matrices), line 2 from bottom (steering vectors, ax,k and ay,k); page 6 lines 1-2, elevation angle θ, azimuth angle φ; pitch angle θk is elevation angle}; and 
determining, using the EM energy received by the two-dimensional subarray, non-zero elements in a selection vector, the non-zero elements in the selection vector representing pairs of the first angle and the second angle in the dictionary matrix that correspond to the first angles and the second angles of the respective objects of the one or more objects (original file [0039] 
    PNG
    media_image4.png
    72
    410
    media_image4.png
    Greyscale
 , E(θ, φ) must be non-zero in the formula; [0040] 
    PNG
    media_image5.png
    78
    150
    media_image5.png
    Greyscale
 is function of steering vector; page 6 lines 1-2, peak search, elevation angle, azimuth angle, K maximum values).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Motoda with the teaching of Wang to use steering vector matrix for the 2-dimentional antenna elements. Doing so would effectively estimate the direction of arrival of more sources and improve the estimation accuracy because of using two-dimensional direction of arrival estimation, as recognized by Wang {page 1 lines 18-19 (effectively estimate, DOA, more sources, estimation accuracy), 27 (two-dimensional DOA)}.
However, Motoda and Wang do not explicitly disclose L1-minimization based-function. In the same field of endeavor, Zhang discloses that
L1-minimization based-function (original file [0032] 
    PNG
    media_image3.png
    53
    522
    media_image3.png
    Greyscale
)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Motoda and Wang with the teaching of Zhang to use L1-minimization based-function for object recognition. Doing so would obtain steering vectors corresponding to the most likely sources, as recognized by Zhang (page 4 lines 1-2).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Motoda as applied to claims 1 and 4 above, and further in view of Iwasa et al. (U.S. Patent No. 2019/0285738, hereafter Iwasa).
Regarding claim 5, which depends on claims 1 and 4, Motoda discloses that in the radar system,
the first one-dimensional subarray and the second one-dimensional subarray are configured in an approximately L-shape (Fig.9, L-shape), 
However, Motoda does not disclose T- shape and cross shape. In the same field of endeavor, Iwasa discloses that
the first one-dimensional subarray and the second one-dimensional subarray are configured in an approximately T- shape, or an approximately cross shape ([0007] lines 7-8, receiving array antenna, includes, first, second antenna group; [0238] lines 2-3, first, second, antenna group, laid out, T-shape, cross-shape).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Motoda with the teaching of Iwasa to use two subarray antennas with layout orthogonally with each other. Doing so would obtain 3-dimensional directional estimation, as recognized by Iwasa ([0118] lines 6-7).

Claims 6-7, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motoda as applied to claim 1 above, and further in view of Alland et al. (U.S. Patent No. 2018/0149736, hereafter Alland).
Regarding claim 6, which depends on claim 1, Motoda does not disclose different numbers in two antenna subarrays. In the same field of endeavor, Alland discloses that in the radar system,
the first one-dimensional subarray comprises a first number of antenna elements and the second one-dimensional subarray comprises a second number of antenna elements, the first number of antenna elements not equal to the second number of antenna elements (Fig.5A, NH RX in horizontal subarray, NV RX in vertical subarray).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Motoda with the teaching of Alland to use different numbers of antenna elements in subarray antennas. Doing so would obtain a certain angle resolution as needed, as recognized by Alland ([0041], angle resolution, number of, antennas).

Regarding claim 7, which depends on claims 1 and 6, Motoda discloses that in the radar system,
the two-dimensional subarray comprises a third number of antenna elements, the third number of antenna elements is less than a half of a product of the first number of antenna elements and the second number of antenna elements (Fig.15B, 4 elements; Fig.9, 4 elements for each of RXA1 and RXA2).

Regarding claim 13, which depends on claims 1, Motoda does not disclose radar device installed on an automobile. In the same field of endeavor, Alland discloses that in the radar system,
the radar system is configured to be installed on an automobile (Fig.1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Motoda with the teaching of Alland to install radar device on an automobile. Doing so would obtain information of objects in the environment of an automobile (e.g. azimuth angle, elevation angle), as recognized by Alland ([0005]; [0048] lines 4-6, antennas, radar, angle, objects, environment).


Regarding claim 18, Motoda discloses that a processor of a radar system ([0027] line 6, radar device; [0069] lines 6-7, processor, MPU) to: 
receive, by an antenna of the radar system, electromagnetic (EM) energy reflected by one or more objects {[0028] lines 13-16 (reception, linear array, receives, reflection, from, object); [0054] line 8, power, transmitted wave; radar transmit/receive electromagnetic wave with power energy}; 
determine, using the EM energy received by a first one-dimensional subarray of the antenna (Fig.9 item RXA1), first angles associated with one or more first objects, the one or more first objects comprising a first subset of the one or more objects {[0083] lines 3-4 (TXA1, RXA1, first pair), 7 (first pair, used), 9-10 (azimuth angle, obtained, receive beamforming); [0028] lines 13-16, reception, linear array, reflection, from, object}; 
determine, using the EM energy received by a second one-dimensional subarray of the antenna, second angles associated with one or more second objects, the one or more second objects comprising a second subset of the one or more objects, the second one-dimensional subarray positioned orthogonal to the first one-dimensional subarray {Fig.9 item RXA2, orthogonal to RXA1; [0083] lines 5-6 (TXA2, RXA2, second pair), 11 (second pair, used), 13-14 (elevation angle, obtained, receive beamforming); [0028] lines 13-16, reception, linear array, reflection, from, object}; and 
associate, using the EM energy received by a two-dimensional subarray (Fig.15A), the first angles and the second angles with respective objects of the one or more objects (Fig. 14, two-dimensional array, associate θ and φ; [0044] lines 4-9, antenna, two dimensions, control direction, three dimensions, azimuth angle θ, elevation angle φ), the two-dimensional subarray comprising at least four antenna elements not encompassed by the first one-dimensional subarray or the second one-dimensional subarray (Fig.15A; A person of ordinary skill in the art would have had good reason to layout receiver antenna elements by putting together two patterns (e.g. shown in Fig.15 and in Fig.9) without overlap because it would require no more than “ordinary skill”.).
However, Motoda does not explicitly disclose computer-readable storage media. In the same field of endeavor, Alland discloses that
a computer-readable storage media comprising computer-executable instructions that, when executed ([0048] lines 11-13, memory, store, software, used for, processing, received, signals)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Motoda with the teaching of Alland to use software in radar device. Doing so would use single chip MMIC in radar device with low cost, as recognized by Alland ([0075] line 15, low-cost, single chip, MMIC).

Regarding claim 20, which depends on claim 18, Motoda discloses that in the computer-readable storage media, 
the first one-dimensional subarray is positioned in an azimuth direction and the second one-dimensional subarray is positioned in an elevation direction {Fig.9, RXA1 is horizontal for “azimuth”, RXA2 is vertical for “elevation”; [0083] lines 3-4 (TXA1, RXA1, first pair), 7 (first pair, used), 9-10 (azimuth angle); [0083] lines 5-6 (TXA2, RXA2, second pair), 11 (second pair, used), 13-14 (elevation angle)}.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Motoda as applied to claim 1 above, and further in view of Razavi-Ghods (Razavi-Ghods, Nima (2007), “Characterisation of MIMO radio propagation channels”, Durham theses, Durham University. Available at Durham E-Theses Online: http://etheses.dur.ac.uk/2526/, hereafter Razavi-Ghods) and Feger et al. (R. Feger, C. Wagner, S. Schuster, S. Scheiblhofer, H. Jager and A. Stelzer, "A 77-GHz FMCW MIMO Radar Based on an SiGe Single-Chip Transceiver," in IEEE Transactions on Microwave Theory and Techniques, vol. 57, no. 5, pp. 1020-1035, May 2009, doi: 10.1109/TMTT.2009.2017254, hereafter Feger).
Regarding claim 12, which depends on claim 1, Motoda does not disclose detail of algorithms for determining direction of arrival. In the same field of endeavor, Razavi-Ghods discloses that in the radar system,
 the first angles and the second angles are determined {page 4-8 below Eq.(4.19), line 3, DOA estimates} using at least one of 
an Estimation of Signal Parameters via Rotational Invariance Technique (ESPRIT) (page 4-12, section 4.4.3, ESPRIT), 
Space-Alternating Generalized Expectation-maximization (SAGE) {page 4-23, section 4.5.1, SAGE}, 
Minimum Variance Distortionless Response (MVDR) {page 4-7 lines 2-3 from bottom, MVDR}, 
a Multiple Signal Classification (MUSIC) {page 4-8 below Eq.(4.19), line 8, MUSIC, section 4.3.3}, or 
a fast Fourier transform (FFT) beamforming based-function {page 7-10 below section 7.4.1, lines 1-2, impulse response, channel (for beamforming), obtained, FFT}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Motoda with the teaching of Razavi-Ghods to use an existing method for direction of arrival estimate. Doing so would obtain direction of arrival of a signal using an antenna array based on spectral and/or parameter characteristics, as recognized by Razavi-Ghods (page 4-1 second paragraph in section 4.1, lines 1-5, various methods, estimating DOA, antenna array, spectral-based, parametric techniques).
However, Motoda and Razavi-Ghods do not explicitly disclose Delay- and-Sum method for direction of arrival estimate. In the same field of endeavor, Feger discloses that
Delay- and-Sum (DS) {page 1024 right column, section IV(A), Delay-and-Sum},
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Motoda and Razavi-Ghods with the teaching of Feger to use Delay- and-Sum method for direction of arrival estimate. Doing so would obtain a robust estimate for direction of arrival of a signal, as recognized by Feger (page 1020 right column, lines 8-10 from bottom).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Motoda and Alland as applied to claim 18 above, and further in view of Wang and Zhang.
Regarding claim 19, which depends on claim 18, Motoda discloses that in the computer-readable storage media, the computer-executable instructions, to associate the first angles and the second angles with the respective objects (see claim 18 rejection), cause the processor of the radar system to: 
define a coordinate system for the antenna elements of the two-dimensional subarray (Fig.14, two-dimensional array, X-Y-Z coordinate system); 
However, Motoda and Alland do not explicitly discloses dictionary matrix of steering vectors and non-zero elements in a vector. In the same field of endeavor, Wang discloses that
generate, using the coordinate system (Fig.1), a dictionary matrix of steering vectors that include each of the first angles paired with each of the second angles {page 2 lines 5-6 (K, signals, pitch angle θk, azimuth angle φk, k=1, 2, …, K), 13 (Ax, Ay, direction matrices), line 2 from bottom (steering vectors, ax,k and ay,k); page 6 lines 1-2, elevation angle θ, azimuth angle φ; pitch angle θk is elevation angle}; and 
determine, using the EM energy received by the two- dimensional subarray, non-zero elements in a selection vector, the non-zero elements in the selection vector representing pairs of the first angle and the second angle in the dictionary matrix that correspond to the first angles and the second angles of the respective objects of the one or more objects (original file [0039] 
    PNG
    media_image4.png
    72
    410
    media_image4.png
    Greyscale
 , E(θ, φ) must be non-zero in the formula; [0040] 
    PNG
    media_image5.png
    78
    150
    media_image5.png
    Greyscale
 is function of steering vector; page 6 lines 1-2, peak search, elevation angle, azimuth angle, K maximum values).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Motoda and Alland with the teaching of Wang to use steering vector matrix for the 2-dimentional antenna elements. Doing so would effectively estimate the direction of arrival of more sources and improve the estimation accuracy because of using two-dimensional direction of arrival estimation, as recognized by Wang {page 1 lines 18-19 (effectively estimate, DOA, more sources, estimation accuracy), 27 (two-dimensional DOA)}.
However, Motoda, Alland, and Wang do not explicitly disclose L1-minimization based-function. In the same field of endeavor, Zhang discloses that
L1-minimization based-function (original file [0032] 
    PNG
    media_image3.png
    53
    522
    media_image3.png
    Greyscale
)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Motoda, Alland, and Wang with the teaching of Zhang to use L1-minimization based-function for object recognition. Doing so would obtain steering vectors corresponding to the most likely sources, as recognized by Zhang (page 4 lines 1-2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648